Citation Nr: 0430670	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Eckart






INTRODUCTION

The veteran served on active duty from March 1982 to November 
1982 and from September 1983 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in Boise, Idaho, 
which determined that no new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for a psychiatric disorder.  

The Board notes that the veteran in his notice of 
disagreement appears to be attempting to reopen a previously 
denied claim for organic brain syndrome as the result of head 
trauma.  This matter, which was previously denied separately 
from the psychiatric disorder, is referred to the RO.

The reopened issue of entitlement to service connection for a 
psychiatric disorder will be addressed in the remand portion 
of this decision.  This issue is REMANDED to the RO via the 
Veterans Benefits Administration (VBA) Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

While this case was in appellate status, the U.S. Court of 
Appeals for Veterans Claims and the VA General Counsel issued 
decisions addressing the application of  the standard of 
proof for rebutting the presumption of soundness and 
presumption of aggravation.  Thus, the claim for entitlement 
to service connection for a psychiatric disorder should be 
considered on a de novo basis by the RO due to the enactment 
of liberalizing law during the pendency of this matter.  
VAOGCPREC 3-2003 (2003) and Cotant v. Principi, 17 Vet. App. 
116 (2003).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following:

After undertaking any further indicated 
development required by the VCAA, the AMC 
should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder de novo, taking into 
account the presumption of soundness as 
it may be deemed to apply to this case.  
See VAOPGCPREC 3-2003 (July 16, 2003); 38 
U.S.C.A. §§ 1111, 1137 (West 2002).  If 
the determination remains unfavorable to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and given an 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


eterans 


